                                              CAHILL GORDON & REINDEL LLP
                                                        32 OLD SLIP
                                                     NEW YORK, NY 10005
HELENE R. BANKS              PATRICK GORDON                TELEPHONE: (212) 701-3000      MEGHAN N. McDERMOTT          SEAN P. TONOLLI
ANIRUDH BANSAL               JASON M. HALL                    WWW.CAHILL.COM              WILLIAM J. MILLER            JOHN A. TRIPODORO
DAVID L. BARASH              STEPHEN HARPER                     ___________               NOAH B. NEWITZ               GLENN J. WALDRIP, JR.
LANDIS C. BEST               WILLIAM M. HARTNETT                                          WARREN NEWTON §              HERBERT S. WASHER
BRADLEY J. BONDI             NOLA B. HELLER                   1990 K STREET, N.W.         DAVID R. OWEN                MICHAEL B. WEISS
BROCKTON B. BOSSON           CRAIG M. HOROWITZ             WASHINGTON, DC 20006-1181      JOHN PAPACHRISTOS            DAVID WISHENGRAD
JONATHAN BROWNSON *          DOUGLAS S. HOROWITZ                 (202) 862-8900           LUIS R. PENALVER             COREY WRIGHT
JAMES J. CLARK               TIMOTHY B. HOWELL                                            KIMBERLY PETILLO-DÉCOSSARD   JOSHUA M. ZELIG
CHRISTOPHER W. CLEMENT       DAVID G. JANUSZEWSKI      CAHILL GORDON & REINDEL (UK) LLP   SHEILA C. RAMESH             DANIEL J. ZUBKOFF
LISA COLLIER                 ELAI KATZ                       24 MONUMENT STREET           MICHAEL W. REDDY
AYANO K. CREED               JAKE KEAVENY                       LONDON EC3R 8AJ           OLEG REZZY
PRUE CRIDDLE ±               BRIAN S. KELLEHER                 +44 (0) 20 7920 9800       THORN ROSENTHAL
SEAN M. DAVIS                RICHARD KELLY                        ___________             TAMMY L. ROY                  * ADMITTED AS A SOLICITOR IN
                                                                                                                       ENGLAND AND WALES ONLY
STUART G. DOWNING            CHÉRIE R. KISER ‡                                            JONATHAN A. SCHAFFZIN
                                                                                                                        ± ADMITTED AS A SOLICITOR IN
ADAM M. DWORKIN              JOEL KURTZBERG                WRITER’S DIRECT NUMBER         DARREN SILVER                WESTERN AUSTRALIA ONLY
ANASTASIA EFIMOVA            TED B. LACEY                                                 JOSIAH M. SLOTNICK
JENNIFER B. EZRING                                                                        RICHARD A. STIEGLITZ JR.      ‡ ADMITTED IN DC ONLY
                             MARC R. LASHBROOK
HELENA S. FRANCESCHI         ALIZA R. LEVINE                                              ROSS E. STURMAN               § ADMITTED AS AN ATTORNEY
                                                                                                                       IN THE REPUBLIC OF SOUTH AFRICA
JOAN MURTAGH FRANKEL         JOEL H. LEVITIN                                              SUSANNA M. SUH               ONLY
JONATHAN J. FRANKEL          GEOFFREY E. LIEBMANN                                         ANTHONY K. TAMA
ARIEL GOLDMAN                BRIAN T. MARKLEY                                             JONATHAN D. THIER

                                                             212-701-3008

                                                                                                                  April 26, 2021


                               Re:       United States v. Michelle Morton, S3 16 Cr. 371 (RA)

            Dear Judge Abrams:

                   We represent Michelle Morton in the above-captioned matter and write to respectfully
            request that the Court adjourn Ms. Morton’s surrender date, which is currently scheduled for
            May 18, 2021, for a period of six months, until November 18, 2021. As detailed below, Ms.
            Morton

                                                                                                 Accordingly,
            we respectfully request that the Court allow this process to conclude before she is required to
            surrender, which should also allow dangers associated with the ongoing pandemic to further
            abate.1

                                                          BACKGROUND

            I.           Procedural History

                     On November 18, 2020, the Court sentenced Ms. Morton to a term of fifteen months’
            imprisonment followed by three years’ supervised release. Dkt. No. 948. As documented in our
            sentencing submission,
                            all of which place her at a high risk for developing serious complications from
            COVID-19. Dkt. No. 938, at 1. Acknowledging that Ms. Morton’s health and safety would be
            at risk if she started her custodial sentence before the pandemic was under control, the Court
            scheduled Ms. Morton’s surrender date for May 18, 2021. Dkt. No. 946, at 42-3. The Court also



            1
              We have informed the government of this request and they have asked us to convey to the Court that they expect to
            respond with their position by April 30, 2021.
CAHILL GORDON & REINDEL LLP


                                              -2-



noted that it would consider a second adjournment past May 18, 2021, but made clear that it
would not grant an indefinite adjournment. See id. at 43.

II.     Relevant Facts
CAHILL GORDON & REINDEL LLP


                              -3-
CAHILL GORDON & REINDEL LLP


                              -4-
CAHILL GORDON & REINDEL LLP


                                               -5-




                                         ARGUMENT

I.      Ms. Morton Would Face Life-Threatening Consequences Should the Court Enforce
        Her May 18 Surrender Date

        A.      Ms. Morton’s                  Requires an Adjournment of the Surrender
                Date

        The Court should adjourn Ms. Morton’s May 18 surrender date to allow her medical team
to determine
                                                          We do not expect that this
evaluation process will be complete by May 18 and,


               We expect that Ms. Morton’s medical team will be in a much better position to
understand these related issues in the fall. Requiring Ms. Morton to surrender now would force
her


        As detailed extensively in our sentencing submissions, Ms. Morton’s chronic health
conditions already put her at an increased risk of severe illness if she were to contract COVID-
19—a risk that remains high given                                         See Dkt. Nos. 938, 940.
At sentencing, the Court recognized the risk to Ms. Morton should she contract COVID-19, and
scheduled a May 18 surrender date to allow her to serve once the pandemic was under control,
noting that that date could also be revisited if necessary. We respectfully submit that an
additional adjournment is in fact necessary, for several reasons.

       First, Ms. Morton’s          places her in an even more precarious situation should
she contract COVID-19, because COVID-19 is associated with an increased risk of
CAHILL GORDON & REINDEL LLP


                                                      -6-




                           Notably, the increased                          for COVID-19 patients has
been found in young, otherwise healthy patients without



                                                                                                Finally, at
least three studies have suggested that black COVID-19 patients have a




         Courts in this District have delayed surrender to address defendants’ health concerns
related to COVID-19 and to permit vaccination, even when the imposition of noncustodial
sentences has been denied. This Court recently extended the defendant’s self-surrender date for
a fifth time, “in order to allow him to secure a vaccination, should he so choose.” United States
v. Burgos, No. 18 Cr. 570 (RA), 2021 WL 1226958, at *2 (S.D.N.Y. Apr. 1, 2021). Similarly, in
United States v. Booth, Judge Koeltl found it was appropriate to delay the defendant’s surrender
date for four months which “may provide useful information about the facility to which the
defendant is designated . . . [and] allow some improvement in the state of the current pandemic.”




13
  Additionally, the Johnson & Johnson and AstraZeneca vaccines have been associated with a rare and severe type
of blood clot in women, which can cause strokes. Kathy Katella, The Johnson & Johnson Vaccine & Blood Clots:
What You Need to Know, YALE MEDICINE (April 23, 2021), https://www.yalemedicine.org/news/the-covid-vaccine-
blood-clots. The Johnson & Johnson vaccine now comes with an added warning on its fact sheet specifically
mentioning of that possibility. See id.
CAHILL GORDON & REINDEL LLP


                                                       -7-



No. 19 Cr. 699 (JGK), 2021 U.S. Dist. LEXIS 9721, at *2 (S.D.N.Y. Jan. 19, 2021). In United
States v. Jordan, Judge Woods granted four separate extensions of the defendant’s surrender date
after reasoning that doing so was “a reasonable and targeted way to address the concerns
articulated by [the defendant],” 472 F. Supp. 3d 59, 64 (S.D.N.Y. 2020), including a high risk for
severe illness and death should she contract COVID-19, due to her compromised immune
system, Type II diabetes, high blood pressure and chronic obstructive pulmonary disease. See
Memo Endorsed granting Letter Motion, No. 19 Cr. 478 (GHW), Dkt. No. 44 (October 10,
2020); see also Jordan, Memo Endorsement granting Letter Motion, Dkt. No. 36 (March 20,
2020); Memo Endorsement on Letter Motion, Dkt. No. 46 (March 18, 2021) (granting extension
in response to the defendant’s request to obtain a vaccine and develop full immunity after the
second dose).14

        Second, Regardless of COVID-19, courts in this District have also granted adjournments
to defendants’ self-surrender dates in order to accommodate their medical treatment. For
example, in Goode, Judge McMahon adjourned sentencing “several times over nine months at
[the] defendant’s request to accommodate her ongoing medical care”, which included dialysis
multiple times a week, and a kidney transplant. No. 14 Cr. 810 (CM), 2020 WL 4586254, at *4
n.2 (S.D.N.Y. Aug. 10, 2020). Similarly, in United States v. Bayard, Judge Seibel delayed the
defendant’s self-surrender date where his dermatologist had prescribed a cream to treat pre-
cancerous cells on the defendant’s face and which caused him significant pain and increased his
susceptibility to infection. See Letter Motion, No. 18 Cr. 771 (CS), Dkt. No. 12 (January 3,
2020); Memo Endorsed re: Letter Motion, Dkt. No. 17 (January 7, 2020). In United States v.
Callan, a court in the District of Connecticut extended the defendant’s surrender date so that he
could receive care after experiencing a medical emergency, and subsequently granted a second
extension for six months after the defendant’s cardiologist expressed hope that they would be
able to “stabilize his cardiac status” if he completed his cardiac rehabilitation regime and
maintained compliance with his doctor’s orders. No. 19 Cr. 140 (VLB), 2020 U.S. Dist. LEXIS
72508, at *4, 7 (D. Conn. Apr. 24, 2020).




14
  The Eastern District of New York has also utilized a delayed self-surrender as a way of handling unvaccinated
defendants during the COVID-19 pandemic. See e.g. United States v. Johnson, No. 16 Cr. 457 (NGG), 2021 U.S.
Dist. LEXIS 24204, at *1 (E.D.N.Y. Feb. 9, 2021) (agreeing that resuming defendant’s term of imprisonment prior
to receipt of COVID-19 vaccine poses an unjustified risk to his health and extending surrender date until either
August 1, 2021 or three weeks after his final dose of a COVID-19 vaccine).
CAHILL GORDON & REINDEL LLP


                                                      -8-




        B.       COVID-19 Is Still Uncontrolled in the Bureau of Prisons

       At Ms. Morton’s sentencing, the Court expressed potential willingness to adjourn Ms.
Morton’s sentencing further past May 18, 2021 if conditions related to the pandemic were still
not under control. See Dkt. No. 946, at 42-3. We respectfully submit that, regardless of Ms.
Morton’s significant new medical issues, the ongoing pandemic justifies such a further
adjournment.

       Although COVID-19 vaccines have been an encouraging step in the worldwide recovery
from the pandemic, they have not halted the rapid spread of the virus in prisons. This month, the
New York Times reported that the rate of infection inside prisons is 34 in 100, more than three
times as high as the infection rate in the United States.19 At least 39% of prisoners in federal




19
  See Eddie Burkhalter et al., Incarcerated and Infected: How the Virus Tore Through the U.S. Prison System, THE
NEW YORK TIMES, (April 10, 2021), https://www.nytimes.com/interactive/2021/04/10/us/covid-prison-
outbreak.html.
CAHILL GORDON & REINDEL LLP


                                                      -9-



facilities have been infected, although “[t]he true count is most likely higher because of the
dearth of testing . . . .” Id.

        To date, only about one-third of inmates in Bureau of Prisons (“BOP”) custody have
received both doses of the vaccine.20 And although every employee of the BOP has been offered
the vaccine, just over 50% have accepted it. See id. A recent report by the Marshall Project
regarding the low vaccination rates among correctional officers found that the officers are
“declining the coronavirus vaccine en masse.”21 Because prison staff move between prisons and
their homes, “they create a pathway for the virus to spread.” Id. Notwithstanding the danger this
poses for unvaccinated inmates and the community, the BOP cannot compel employees to get
vaccinated because the vaccines still only have emergency, and not actual, approval from the
FDA.22

        Given Ms. Morton’s current poor health and requirements for medical treatment, she may
be required to serve her time in custody in Federal Medical Center (“FMC”) Carswell, which is
the only federal medical facility for women. In July, FMC Carswell had the second-worst
COVID-19 outbreak of all the federal prisons, with over 500 out of 1,357 incarcerated women
testing positive.23 As recently as the end of January 2021, another two hundred women tested
positive in FMC Carswell, making it once again the prison with the second most cases out of all
federal prisons.24 As Judge McMahon recognized when granting a motion for compassionate
release, “the abominable COVID-19 statistics at FMC Carswell suggests that the trust this Court
once placed in the BOP for an inmate with [the defendant’s] complicated health conditions is no
longer warranted.” Goode at 5.

       Even before the pandemic, FMC Carswell had been the subject of multiple lawsuits and
media reports alleging medical malpractice, egregious medical neglect and sexual abuse of its
inmates.25 The Fort Worth Weekly reported that the FMC “has a long history of medical neglect,
20
   See All Federal Inmates To Be Offered Vaccine By Mid-May, BOP Director Says, NPR (April 16, 2021),
https://www.npr.org/2021/04/16/988237102/all-federal-inmates-to-be-offered-vaccine-by-mid-may-bop-director-
says.
21
   “Hell No”: Correctional Officers Are Declining The Coronavirus Vaccine En Masse, THE MARSHALL PROJECT
(March 15, 2021), https://www.themarshallproject.org/2021/03/15/hell-no-correctional-officers-are-declining-the-
coronavirus-vaccine-en-masse.
22
   See Michael Carvajal Testimony before the House Appropriations Subcommittee On Commerce, Justice, Science
and Related Agencies, C-SPAN (March 18, 2021), https://www.c-span.org/video/?509989-1/covid-19-pandemic-
federal-prisons.
23
   See COVID-19 Outbreak Reported at Fort Worth Federal Medical Prison, NBC DFW (July 21, 2020),
https://www.nbcdfw.com/news/coronavirus/covid-19-outbreak-reported-at-fort-worth-federal-medical-
prison/2410816/.
24
   See Kaley Johnson, Women’s Prison in Fort Worth again ‘full of COVID,’ 2 die from virus at men’s prison, FORT
WORTH STAR-TELEGRAM (January 24, 2021), https://www.star-telegram.com/article248735465.html.
25
   See Betty Brink, A Crack in the Carswell Wall, FORT WORTH WEEKLY (January 31, 2007),
https://www.fwweekly.com/2007/01/31/a-crack-in-the-carswell-wall/; Betty Brink, Death by Indifference, FORT
WORTH WEEKLY (April 18, 2012), https://www.fwweekly.com/2012/04/18/death-by-indifference/; Sexual Predation
Rampant at FMC-Carswell; Another Employee Convicted, PRISON LEGAL NEWS (May 15, 2007),
https://www.prisonlegalnews.org/news/2007/may/15/sexual-predation-rampant-at-fmc-carswell-another-employee-
CAHILL GORDON & REINDEL LLP


                                                        -10-



sexual abuse, and safety violations that have resulted in the untimely death or serious life-
altering medical and psychological damage to the victims.”26 As the investigation revealed, “it
takes months for inmates, even those with the most critical needs, to get appointments scheduled
with outside physicians or hospitals. Women sent there already diagnosed with life-threatening
diseases such as … cancer…have had to wait up to six months or a year to be seen by an outside
oncologist.” In 2018, the District of Columbia Corrections Information Counsel, an independent
oversight body that inspects and reports the conditions of correctional facilities, published a
report in which it discussed the high levels of dissatisfaction with the quality of medical care by
inmates, long medical wait times, and recommended that the facility address “the high vacancy
of staff in health services to address and reduce the delays in the delivery of services.”27 Such
uneven care, especially in the midst of the pandemic, will have a significant impact on Ms.
Morton’s ability to

        Finally, continued overcrowding in federal prisons has made it nearly impossible to stop
the spread of the virus once it enters a facility.28 According to the Prison Policy Initiative,
federal prisons were still operating at 103% capacity as of December 2020.29 Overcrowding,
vaccine reluctance among inmates and correctional officers, and the recent spread of more
contagious variants in prisons make it difficult to contain the spread of COVID-19 and leave
inmates especially vulnerable to infection.30

        We sincerely hope that these conditions will have improved by the fall. But
unfortunately, federal prison remains an exceptionally dangerous place to be right now for
inmates with preexisting medical conditions. Ms. Morton continues to remain on bail without
incident and in full compliance with the terms of her release, as she has been ever since her arrest
in this matter. Accordingly, we respectfully submit that the factors in favor of an adjournment of
her surrender date, including the grave risks to her health that would accompany her
incarceration, far outweigh any other considerations.


convicted/ (detailing that in the prior ten years, “seven prison employees – a cook, a counselor, a chaplain, a
physician, and [three] guards” have been convicted of sex crimes against female prisoners, and one doctor was fired
but never convicted for having sex with a prisoner).
26
   Death by Indifference, supra n. 25 (“[A]lmost since the day it opened, neglect has been a constant at Carswell too,
with horror stories of fatal delays in care and even rape surfacing repeatedly through the years”).
27
   FMC Carswell Federal Medical Center Inspection Report, DISTRICT OF COLUMBIA CORRECTIONS INFORMATION
COUNCIL, at 11-17 (July 6, 2018),
https://cic.dc.gov/sites/default/files/dc/sites/cic/publication/attachments/FMC%20Carswel%20Inspection%20Report
%20and%20BOP%20Response%207.6.18.pdf. For example, one inmate with multiple sclerosis was not prescribed
any medication and did not receive proper treatment for nine months, and as a result, her health had deteriorated so
much she had become wheelchair bound. Another inmate reported a wait time of two weeks after submitting a sick
call form; yet another reported not even being seen by a doctor even after submitted several sick call forms. See id.
28
   See Since you Asked: Just how overcrowded were prisons before the pandemic, and at this time of social
distancing, how overcrowded are they now? PRISON POLICY INITIATIVE (December 21, 2020),
https://www.prisonpolicy.org/blog/2020/12/21/overcrowding/.
29
   See id.
30
   See Incarcerated and Infected, supra n. 19.
CAHILL GORDON & REINDEL LLP


                                              -11-



                                        *      *       *

       Given the above, we respectfully request that the Court grant Ms. Morton’s request for a
six-month adjournment of her surrender date, in order to allow her physicians to continue
                                           and to permit additional time for the pandemic to
abate within the federal prison system.



Dated: April 26, 2021                           Respectfully Submitted,
       New York, New York
                                                /s/ Nola B. Heller

                                                Nola B. Heller
                                                Samantha Lawson


                                                           Ms. Morton's surrender date is adjourned to
                                                           August 18, 2021. Ms. Morton shall provide
Hon. Ronnie Abrams                                         monthly updates on her recovery and
Thurgood Marshall United States Courthouse                 vaccination efforts until her surrender.
Courtroom 1506
40 Foley Square                                            SO ORDERED.
New York, NY 10007

BY E-MAIL                                                  _______________________
                                                           Ronnie Abrams, U.S.D.J.
Cc:     AUSA Rebecca Mermelstein                           May 4, 2021
        AUSA Negar Tekeei
        AUSA Elizabeth Hanft
EXHIBIT 1
Document Filed Under Seal Pursuant to the Court’s
        Individual Rules, Rule 10(E)(i)
EXHIBIT 2
Document Filed Under Seal Pursuant to the Court’s
        Individual Rules, Rule 10(E)(i)
EXHIBIT 3
Document Filed Under Seal Pursuant to the Court’s
        Individual Rules, Rule 10(E)(i)
EXHIBIT 4
Document Filed Under Seal Pursuant to the Court’s
        Individual Rules, Rule 10(E)(i)
EXHIBIT 5
Document Filed Under Seal Pursuant to the Court’s
        Individual Rules, Rule 10(E)(i)
EXHIBIT 6
Document Filed Under Seal Pursuant to the Court’s
        Individual Rules, Rule 10(E)(i)
EXHIBIT 7
Document Filed Under Seal Pursuant to the Court’s
        Individual Rules, Rule 10(E)(i)
